Citation Nr: 0843858	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound to the right thigh.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  His awards and decorations include the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the initial evaluations assigned 
his shell fragment wound residuals and PTSD do not accurately 
reflect the severity of those disorders.

Turning first to the residuals of the shell fragment wound, 
the record reflects that the veteran was last examined for 
the disorder in June 2005.

Unfortunately, the examiner did not identify the muscle 
group(s) involved in the veteran's shell fragment wound 
injury.  Such identification is particularly important in 
this case given the RO's inconsistency in evaluating the 
disorder.  The RO initially evaluated the disability under 
38 C.F.R. § 4.73, Diagnostic Code 5313, and considered the 
veteran's knee symptoms.  In the March 2006 statement of the 
case the RO evaluated the disorder on the basis of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 through 7805 (pertaining to 
scars), and determined that the June 2005 findings of right 
knee arthritis were unrelated to the shell fragment wound 
residuals.  In a May 2006 supplemental statement of the case, 
the RO again evaluated the shell fragment wound under 
Diagnostic Code 5313.

Under the circumstances, the Board finds that another VA 
examination would be helpful in the adjudication of the 
claim.  

The Board also notes that the June 2005 examiner, after 
explaining that the lack of an exit wound for the shell 
fragment suggested the fragment may still be retained in the 
thigh, ordered X-ray studies of the femur to determine the 
cause of the veteran's claimed thigh pain.  The report of 
that X-ray study is not on file, and it is unclear whether 
the study was actually performed.  The record shows that the 
RO contacted the VA medical center in March 2006 to obtain 
any records for the veteran (and presumably the X-ray study 
in particular), to no avail.  The Board notes that the report 
of an October 2005 private X-ray study of the veteran's femur 
documented the presence of "some shrapnel."  Given the 
above, the Board finds that an additional attempt to secure 
any X-ray studies in connection with the June 2005 
examination should be undertaken, and that current X-ray 
studies in any event would be helpful in adjudicating the 
claim.

With respect to the PTSD claim, the veteran was last examined 
for the disorder in June 2005.  The claims file was not 
available for the examiner's review.  In this particular 
case, the Board finds that review of the claims file by the 
examiner was necessary.  In this regard the Board points out 
that the record prior to the examination contained the report 
of a May 2005 assessment of the veteran by a social worker.  
In the Board's opinion, the clinical findings noted by the 
social worker were significant enough as to at least warrant 
review by the VA examiner.  The Board consequently finds that 
remand of the case for a another VA examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain any 
X-ray study of the veteran's right femur 
taken in connection with the June 2005 VA 
examination at the Salt Lake City, Utah 
VA Medical Center.  The RO should 
document its attempts to obtain the X-ray 
study.

2.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the residuals of a shell fragment 
wound to the right thigh.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups. If this is not feasible, the 
physician should so state.

The examiner must identify all of the 
specific muscle group(s) involved, and 
should specifically identify what 
functional abilities are affected.  The 
examiner should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered slight, moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  The claims 
folder must be made available to the 
examiner.

3.  The RO should also arrange for a VA 
psychiatric examination of the veteran by 
a physician with appropriate expertise to 
determine the extent of his service-
connected psychiatric disorder.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected PTSD.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the veteran's 
service-connected psychiatric disorder, 
to include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The claims file must be made available to 
the examiner.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

